Exhibit 10.2

 

EXECUTION COPY

 

 

 

HUNTSMAN CORPORATION

 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated December 23, 2008

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

SECTION 1.

 

Definitions

 

1

 

 

 

 

 

SECTION 2.

 

Securities Subject to this Agreement

 

3

 

 

 

 

 

SECTION 3.

 

Shelf Registration

 

4

 

 

 

 

 

SECTION 4.

 

Registration Procedures

 

7

 

 

 

 

 

SECTION 5.

 

Registration Expenses

 

10

 

 

 

 

 

SECTION 6.

 

Indemnification; Contribution

 

10

 

 

 

 

 

SECTION 7.

 

Rule 144

 

12

 

 

 

 

 

SECTION 8.

 

Miscellaneous

 

13

 

 

 

 

 

 

 

 

 

 

Exhibit A

 

Notice and Questionnaire

 

 

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement, dated as of December 23, 2008 (this
“Agreement”), by and among Huntsman Corporation, a Delaware corporation (the
“Company”), and Apollo Investment Fund VI, L.P., a Delaware limited partnership;
Apollo Overseas Partners VI, L.P., a Cayman Island exempted limited partnership;
Apollo Overseas Partners (Delaware) VI, L.P., a Delaware limited partnership;
Apollo Overseas Partners (Delaware 892) VI, L.P., a Delaware limited
partnership; Apollo Overseas Partners (Germany) VI, L.P., a Cayman Islands
exempted limited partnership; and AAA Guarantor—Co-Invest VI, L.P., a Guernsey
limited partnership (each, a “Purchaser” and, collectively, the “Purchasers”).

 

WHEREAS, the Company, Jon M. Huntsman, Peter R. Huntsman, the Huntsman Family
Stockholders (as defined therein) and the Apollo-Related Stockholders (as
defined therein) have entered into that certain Settlement Agreement and Release
dated as of December 14, 2008 (the “Settlement Agreement”) and the Company and
the Purchasers are concurrently entering into that certain Note Purchase
Agreement (the “Purchase Agreement”) pursuant to which the Purchasers will
acquire from the Company $250,000,000 in principal amount of 7% Convertible
Senior Notes due 2018 (the “Notes”) that are convertible into shares of common
stock, par value $0.01 per share, of the Company (“Common Stock”); and

 

WHEREAS, the parties’ entering into this Agreement is a condition to the parties
entering into, and done in consideration of the parties’ mutual agreements
under, the Settlement Agreement and the Purchase Agreement;

 

NOW, THEREFORE, Huntsman and the Apollo Purchasers, intending to be legally
bound, hereby agree, effective as of the date hereof, as follows:

 

The parties hereby agree as follows:

 

SECTION 1.                            DEFINITIONS.

 

As used in this Agreement, the following terms will have the following meanings:

 

“Affiliate” of any specified person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified person. For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Business Day” means a day, other than a Saturday or Sunday, that in the City of
New York, is not a day on which banking institutions are authorized or required
by law, regulation or executive order to close.

 

“Common Stock” has the meaning set forth in the recitals to this Agreement.

 

--------------------------------------------------------------------------------


 

“Company” has the meaning set forth in the Preamble.

 

“Effectiveness Period” has the meaning set forth in Section 3.1(d).

 

“Effectiveness Target Date” has the meaning set forth in Section 3.1(c).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.

 

“Governmental Authority” means the government of the United States of America or
any state or other political subdivision thereof, or any other jurisdiction in
which the Company or any subsidiary of the Company conducts all or any part of
its business, or which asserts jurisdiction over any properties of the Company
or any subsidiary of the Company, or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, any such government.

 

“Holder” means a Person who owns, beneficially or otherwise, Registrable
Securities.

 

“Lock-Up Period” has the meaning set forth in the Standstill and Voting
Agreement.

 

“Majority” means more than 50%.

 

“Notes” has the meaning set forth in the Recitals to this Agreement.

 

“Notice and Questionnaire” means a written notice executed by a respective
Holder and delivered to the Company containing substantially the information
called for by the Selling Securityholder Notice and Questionnaire attached as
Annex A hereto.

 

“Person” means any individual, partnership, corporation, limited liability
company, firm, corporation, association, joint venture, trust or other entity,
or any Governmental Authority.

 

“Plan of Distribution” has the meaning set forth in Section 4.2(e).

 

“Prior Registration Rights Agreement” means the Registration Rights Agreement,
dated as of February 10, 2005, by and among the Company and the stockholders
party thereto.

 

“Prospectus” means the prospectus included in a Shelf Registration Statement or
Subsequent Shelf Registration Statement, as amended or supplemented by any
prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all material incorporated by reference into such
prospectus.

 

“Purchase Agreement” has the meaning set forth in the Recitals to this
Agreement.

 

“Purchasers” has the meaning set forth in the Preamble.

 

“Registration Expenses” has the meaning set forth in Section 5.1.

 

2

--------------------------------------------------------------------------------


 

“Registrable Securities” means the shares of Common Stock issuable upon
conversion of, or in respect of interest or principal of, the Notes acquired by
Purchasers pursuant to the Purchase Agreement, until such shares of Common Stock
cease to be Registrable Securities in accordance with Section 2.1.

 

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act and the Exchange Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time
and the rules and regulations promulgated thereunder from time to time.

 

“Settlement Agreement” has the meaning set forth in the Recitals to this
Agreement.

 

“Shelf Registration Statement” has the meaning set forth in Section 3.1(b).

 

“Subsequent Shelf Registration Statement” has the meaning set forth in
Section 3.2.

 

“Suspension Period” has the meaning set forth in Section 4.2(b).

 

“Voting and Standstill Agreement” means that certain Voting and Standstill
Agreement dated the date hereof between the Company, the Purchasers and certain
affiliates of the Purchasers.

 

SECTION 2.                            SECURITIES SUBJECT TO THIS AGREEMENT.

 

Section 2.1                                      The securities entitled to the
benefits of this Agreement are the Registrable Securities but, with respect to
any particular Registrable Security, only so long as such security continues to
be a Registrable Security as provided below. A Registrable Security shall cease
to be a Registrable Security when (i) it has been disposed of in a transaction
registered under the Securities Act, (ii) it has been sold pursuant to Rule 144
under the Securities Act, (iii) an opinion of counsel to the Company (the form
and scope of which shall be reasonably satisfactory to the holder of such
Registrable Security) shall have been delivered to such holder, or an opinion of
counsel to the holder of such Registrable Security (the form and scope of which
shall be reasonably satisfactory to the Company), shall have been delivered to
the Company, in either case to the effect that such Registrable Security may be
publicly offered for sale in the United States without restriction as to manner
of sale and amount of securities sold and without registration or other
restriction under the Securities Act, and the Company shall have offered to
deliver replacement certificates for such securities that do not bear any
restrictive legend, or (iv) it has been sold or transferred in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee as specified in Section 8.4.

 

Section 2.2                                      Other Registration Rights
Agreements.

 

(a)                        Each Holder hereby acknowledges the existence of the
Prior Registration Rights Agreement and agrees that any and all rights granted
pursuant to this Agreement are subject to and subordinated to the rights set
forth in Prior Registration Rights Agreement.

 

3

--------------------------------------------------------------------------------


 

(b)                       Without the prior written consent of the Holders of a
Majority of the Registrable Securities, the Company will not enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. As of the date hereof, the only agreements with any holder of
any securities of the Company which grant registration rights are the Prior
Registration Rights Agreement, the Warrants Registration Rights Agreement (as
defined in the Prior Registration Rights) and this Agreement.

 

SECTION 3.                            SHELF REGISTRATION.

 

Section 3.1                                      In order to effect the
registration and to permit the sale of the Registrable Securities in accordance
with the intended method of disposition thereof the Company will promptly:

 

(a)                                  use its reasonable best efforts to qualify
for registration on Form S-3 or any comparable or successor form or forms;

 

(b)                                 as promptly as practicable but in any event
at least 60 days prior to the expiration of the Lock-Up Period, file a
registration statement on Form S-3 or any comparable or successor form or forms
(or to the extent the Company is not eligible to use Form S-3 or any comparable
or successor form or forms, on Form S-1 or any comparable or successor form or
forms) pursuant to Rule 415 under the Securities Act or any similar rule that
may be adopted by the SEC (the “Shelf Registration Statement”), which Shelf
Registration Statement shall provide for the registration and resales, on a
continuous or delayed basis, of all Registrable Securities, provided, however,
that before filing a registration statement or prospectus or any amendments or
supplements thereto, the Company will furnish to each of the Holders named
therein, draft copies of all such documents proposed to be filed a reasonable
period prior to such filing, which documents will be subject to the reasonable
review and comment of each of such Holder and their agents and representatives,
and the Company shall consider in good faith any comments on any such documents
suggested by any of the foregoing persons;

 

(c)                                  use its reasonable best efforts to cause
the Shelf Registration Statement to be declared effective under the Securities
Act by the SEC not later than the expiration of the Lock-up Period (the
“Effectiveness Target Date”);

 

(d)                                 use its reasonable best efforts to keep the
Shelf Registration Statement or any Subsequent Shelf Registration Statement
continuously effective, supplemented and amended as required by the Securities
Act and by the provisions of Section 4.2 hereof to the extent necessary to
ensure that (i) it is available for resales by the Holders named therein and
(ii) conforms with the requirements of this Agreement and the Securities Act and
the rules and regulations of the SEC promulgated thereunder as announced from
time to time, until the date on which all Registrable Securities registered on
the Shelf Registration Statement have been sold or have ceased to be Registrable
Securities (the “Effectiveness Period”);

 

4

--------------------------------------------------------------------------------


 

(e)                                  use its reasonable best efforts to register
or qualify such Registrable Securities under such other securities or blue sky
laws of such jurisdictions within the United States as any seller reasonably
requests and which may be reasonably necessary or advisable to enable such
seller to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller, keep such registrations or qualifications in
effect for so long as the registration statement remains in effect, and do any
and all other acts and things which may be reasonably necessary or advisable to
enable such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller; provided, however, that the Company
will not be required to (i) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this Section 4.2(e),
(ii) subject itself to taxation in any such jurisdiction or (iii) consent to
general service of process in any such jurisdiction;

 

(f)                                    use its reasonable best efforts to cause
the Registrable Securities covered by such registration statement to be
registered with or approved by such other Governmental Entities within the
United States as may be necessary to enable the seller or sellers thereof to
consummate the disposition of such Registrable Securities in accordance with the
intended methods of disposition set forth in such registration statement;

 

(g)                                 use its reasonable best efforts to cause all
such Registrable Securities to be listed on each securities exchange on which
similar securities issued by the Company are then listed or traded;

 

(h)                                 provide a transfer agent and registrar for
all Registrable Securities and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of any registration
statement with respect to such Registrable Securities; and

 

(i)                                     notify each Holder covered by a
registration statement promptly, (i) (A) when a prospectus or any prospectus
supplement or post-effective amendment is proposed to be filed, and (B) with
respect to a registration statement or any post-effective amendment, when the
same has become effective, (ii) of any request by the SEC or any other
Governmental Entity for amendments or supplements to a registration statement or
related prospectus or for additional information, (iii) of the issuance by any
state securities commission, any other Governmental Entity or any court of any
order or injunction suspending or enjoining the use of a prospectus or the
effectiveness of a registration statement or the initiation of any proceedings
for that purpose, and (iv) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose.

 

Section 3.2                                      If the Shelf Registration
Statement or any Subsequent Shelf Registration Statement ceases to be effective
for any reason at any time during the Effectiveness Period (other than because
all Registrable Securities registered thereunder shall have been resold pursuant
thereto or shall have otherwise ceased to be Registrable Securities), the
Company shall

 

5

--------------------------------------------------------------------------------


 

use its reasonable best efforts to obtain the prompt withdrawal of any order
suspending the effectiveness thereof or file an additional Shelf Registration
Statement covering all of the securities that as of the date of such filing are
Registrable Securities (a “Subsequent Shelf Registration Statement”).  If a
Subsequent Shelf Registration Statement is filed, the Company shall use its
reasonable best efforts to cause the Subsequent Shelf Registration Statement to
become effective as promptly as is practicable after such filing and to keep
such Subsequent Shelf Registration Statement (or other Subsequent Shelf
Registration Statement) continuously effective until the end of the
Effectiveness Period.

 

Section 3.3                                      At the time the Shelf
Registration Statement or any Subsequent Shelf Registration Statement is
declared effective, each Holder that has delivered a Notice and Questionnaire to
the Company on or prior to the date five Business Days prior to such time of
effectiveness shall be named as a selling securityholder in the Shelf
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver such Prospectus to purchasers of Registrable Securities
in accordance with applicable law.

 

Section 3.4                                      The Company shall use its
reasonable best efforts to, on a timely basis, supplement and amend the Shelf
Registration Statement or any Subsequent Shelf Registration Statement if
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement or
any Subsequent Shelf Registration Statement, if required by the Securities Act
or as reasonably requested by any Holder covered by such Shelf Registration
Statement.

 

Section 3.5                                      Each Holder agrees that if such
Holder wishes to sell Registrable Securities pursuant to a Shelf Registration
Statement or a Subsequent Shelf Registration Statement and related Prospectus,
it will do so in accordance with this Section 3.5 and Section 4.2.  Each Holder
wishing to sell Registrable Securities pursuant to a Shelf Registration
Statement or any Subsequent Shelf Registration Statement and related Prospectus
agrees to deliver a Notice and Questionnaire to the Company at least ten
Business Days prior to any intended distribution of Registrable Securities under
the Shelf Registration Statement or a Subsequent Shelf Registration Statement.
From and after the date the Shelf Registration Statement or a Subsequent Shelf
Registration Statement is declared effective the Company shall, as promptly as
practicable after the date a Notice and Questionnaire is delivered to it, and in
any event upon the later of (x) ten Business Days after such date (but no
earlier than tenth Business Days after effectiveness) or (y) ten Business Days
after the expiration of any Suspension Period in effect when the Notice and
Questionnaire is delivered or put into effect within five Business Days of such
delivery date:

 

(a)                                  if required by applicable law, file with
the SEC a post-effective amendment to the Shelf Registration Statement or
prepare and, if required by applicable law, file a supplement to the related
Prospectus or a supplement or amendment to any document incorporated therein by
reference or file any other required document so that the Holder delivering such
Notice and Questionnaire is named as a selling securityholder in the Shelf
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver such Prospectus to purchasers of Registrable Securities
in accordance with applicable law and, if the Company shall file a
post-effective

 

6

--------------------------------------------------------------------------------


 

amendment to the Shelf Registration Statement, use its reasonable best efforts
to cause such post-effective amendment to be declared effective under the
Securities Act as promptly as is practicable;

 

(b)                                 provide such Holder copies of any documents
filed pursuant to Section 3.5(a); and

 

(c)                                  notify such Holder as promptly as
practicable after the effectiveness under the Securities Act of any
post-effective amendment filed pursuant to Section 3.5(a);

 

provided, that if such Notice and Questionnaire is delivered during a Suspension
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (a), (b) and
(c) above upon expiration of the Suspension Period in accordance with
Section 4.2.  Notwithstanding anything contained herein to the contrary, the
Company shall be under no obligation to name any Holder that has not delivered a
Notice and Questionnaire to the Company as a selling securityholder in any Shelf
Registration Statement or related Prospectus.

 

SECTION 4.                            REGISTRATION PROCEDURES.

 

Section 4.1                                      In connection with the Shelf
Registration Statement or any Subsequent Shelf Registration Statement, the
Company shall comply with all the provisions of Section 4.2 hereof and shall use
its reasonable best efforts to effect such registration in accordance with the
terms hereof to permit the resale of the Registrable Securities.

 

Section 4.2                                      In connection with the Shelf
Registration Statement or any Subsequent Shelf Registration Statement required
by this Agreement, the Company shall:

 

(a)                                  Use its reasonable best efforts to keep the
registration statement continuously effective during the Effectiveness Period;
upon the occurrence of any event that would cause the registration statement or
the Prospectus contained therein (i) to contain a material misstatement or
omission or (ii) not to be effective and usable for resale of Registrable
Securities during the Effectiveness Period, the Company shall file promptly an
appropriate amendment to the registration statement, a supplement to the
Prospectus or a report filed with the SEC pursuant to Section 13(a), 13(c), 14
or 15(d) of the Exchange Act, in the case of clause (i), correcting any such
misstatement or omission, and, in the case of either clause (i) or (ii), use its
reasonable best efforts to cause such amendment to be declared effective and the
registration statement and the related Prospectus to become usable for their
intended purposes as soon as practicable thereafter.

 

(b)                                 Notwithstanding Section 4.2(a) hereof, the
Company may suspend the effectiveness of the Shelf Registration Statement or any
Subsequent Shelf Registration (each such period, a “Suspension Period”) if the
Company reasonably determines and delivers to the Holder a notice stating that
either (i) such Shelf Registration Statement or any Subsequent Shelf
Registration contains an untrue statement

 

7

--------------------------------------------------------------------------------


 

of a material fact or omits to state any material fact necessary to make the
statements therein not misleading in light of the circumstance then existing and
the disclosure of the information required to correct such misstatement or
omission at such time would be adverse in any significant respect to the Company
or (ii) the filing or continued use of the registration statement would require
the Company to disclose a material financing, acquisition or other corporate
development which has not been, and would not otherwise be required to be,
disclosed to the public and such disclosure at such time would be adverse in any
significant respect to the Company.  Upon such suspension, the Company shall
give notice to the Holders listed in such Shelf Registration Statement or
Subsequent Shelf Registration Statement that the availability of the
registration statement is suspended and, upon actual receipt of such notice,
each Holder agrees not to sell any Registrable Securities pursuant to the
registration statement until the earlier of (A) such Holder’s receipt of copies
of the supplemented or amended Prospectus provided for in Section 4.2 hereof or
(B) such Holder has been advised in writing by the Company that the sale of
Registrable Securities pursuant to the registration statement may resume.  The
Suspension Period shall not exceed 60 consecutive days or an aggregate of
120 days in any 360-day period.  Except as set forth above, the Company shall
not be required to specify in the written notice to the Holders the nature of
the event giving rise to the Suspension Period.

 

(c)                                  Prepare and file with the SEC such
amendments and post-effective amendments to the Shelf Registration Statement and
any Subsequent Shelf Registration Statement as may be necessary to keep the
registration statement effective during the Effectiveness Period.

 

(d)                                 Advise any Holder that has provided in
writing to the Company a telephone or facsimile number and address for notice,
promptly and, if requested by such Holder, to confirm such advice in writing
(which notice pursuant to clauses (ii) through (iv) below shall be accompanied
by an instruction to suspend the use of the Prospectus until the Company shall
have remedied the basis for such suspension):

 

(i)                                     when the Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to the
registration statement or any post-effective amendment thereto, when the same
has become effective,

 

(ii)                                  of any request by the SEC for amendments
to the registration statement or amendments or supplements to the Prospectus or
for additional information relating thereto,

 

(iii)                               of the issuance by the SEC of any stop order
suspending the effectiveness of the registration statement under the Securities
Act or of the suspension by any state securities commission of the qualification
of the Registrable Securities for offering or sale in any jurisdiction, or the
threatening or initiation of any proceeding for any of the preceding purposes,
or

 

8

--------------------------------------------------------------------------------


 

(iv)                              of the existence of any fact or the happening
of any event, during the Effectiveness Period, that makes any statement of a
material fact made in the registration statement, the Prospectus, any amendment
or supplement thereto, or any document incorporated by reference therein untrue,
or that requires the making of any additions to or changes in the registration
statement or the Prospectus in order to make the statements therein not
misleading.

 

(e)                                  If requested by any Holder, promptly
incorporate in the registration statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
Holders may reasonably request to have included therein, including, without
limitation, information relating to the “Plan of Distribution” of the
Registrable Securities.

 

(f)                                    Unless any Registrable Securities shall
be in book-entry form only, cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends (unless required by applicable
securities laws); and enable such Registrable Securities to be in such
denominations and registered in such names as the Holders may request at least
two Business Days before any sale of Registrable Securities.

 

Section 4.3                                      Each Holder agrees by
acquisition of a Registrable Security, that no Holder shall be entitled to sell
any of such Registrable Securities pursuant to a Shelf Registration Statement or
any Subsequent Shelf Registration Statement, or to receive a Prospectus relating
thereto, unless such Holder has furnished the Company with a Notice and
Questionnaire as required pursuant to Section 3.5 hereof (including the
information required to be included in such Notice and Questionnaire) and the
information set forth in the next sentence.  The Company may require each Holder
of Common Stock to be sold pursuant to the Shelf Registration Statement or any
Subsequent Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of such Common Stock as
the Company may from time to time reasonably require for inclusion in such Shelf
Registration Statement or Subsequent Shelf Registration Statement.  Each such
Holder agrees promptly to furnish to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Holder not misleading and any other information regarding such Holder
and the distribution of such Registrable Securities as the Company may from time
to time reasonably request in writing.  Any sale of any Registrable Securities
by any Holder shall constitute a representation and warranty by such Holder that
the information relating to such Holder and its Plan of Distribution is as set
forth in the Prospectus delivered by such Holder in connection with such
disposition, that such Prospectus does not as of the time of such sale contain
any untrue statement of a material fact relating to or provided by such Holder
or its Plan of Distribution and that such Prospectus does not as of the time of
such sale omit to state any material fact relating to or provided by such Holder
or its Plan of Distribution necessary to make the statements in such Prospectus,
in the light of the circumstances under which they were made not misleading. 
The Company may exclude from such Shelf Registration Statement or any Subsequent
Shelf Registration Statement the Registrable Securities of any Holder that fails
to furnish such information within a reasonable time after receiving such
request. The Company shall not include in any registration statement any
information regarding, relating to,

 

9

--------------------------------------------------------------------------------


 

or referring to any Holder or its Plan of Distribution without the approval of
such Holder in writing (not to be unreasonably withheld).

 

SECTION 5.                      REGISTRATION EXPENSES.

 

Section 5.1                                      All expenses incident to the
Company’s performance of or compliance with this Agreement, including without
limitation all fees and expenses of compliance with securities or blue sky laws,
messenger, telephone and delivery expenses, and fees and disbursements of
counsel for the Company and of the Company’s independent certified public
accountants (but excluding (i) registration fees payable in connection with the
filing of the Shelf Registration Statement and any subsequent Shelf Registration
Statement (which shall be reimbursed by the Holders listed in such Shelf
Registration Statement or Subsequent Shelf Registration Statement pro rata)
(ii) all fees and disbursements of counsel for the Holders, (iii) all
underwriting discounts or other commissions, fees, discounts and commissions of
brokers and dealers and (iv) capital gains, income and transfer taxes, if any,
relating to any sale of Registrable Securities) will be borne and paid promptly
by the Company (all such expenses being herein called “Registration Expenses”).

 

Section 5.2                                      Subject to Section 5.1 above,
in connection with each registration hereunder, the Holders included therein
shall be responsible for (i) registration fees payable in connection with the
filing of the Shelf Registration Statement and any subsequent Shelf Registration
Statement, (ii) all fees and disbursements of counsel for the Holders, (iii) all
underwriting discounts or other commissions, fees, discounts and commissions of
brokers and dealers, and (iv) capital gains, income and transfer taxes, if any,
relating to the sale of such Registrable Securities.

 

SECTION 6.                      INDEMNIFICATION; CONTRIBUTION.

 

Section 6.1                                      Indemnification by the
Company.  In the event any Registrable Securities are included in a registration
statement pursuant to this Agreement, the Company shall indemnify and hold
harmless each Holder, its Affiliates, employees, officers, directors, agents and
constituent partners (within the meaning of the Securities Act and the Exchange
Act) against all losses, claims, damages, liabilities (joint or several) and
expenses (or actions in respect thereof) in connection with any sale of
Registrable Securities pursuant to a registration statement arising out of or
based upon (i) any violation or alleged violation of the Securities Act or any
rule or regulation promulgated thereunder by the Company or any of its
Affiliates, employees, officers, directors or agents or (ii) any untrue or
alleged untrue statement of a material fact contained in any registration
statement or preliminary or final prospectus relating to the registration of
such Registrable Securities or any amendment or supplement thereto or any
document incorporated by reference therein or any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading, except insofar as the same are contained in any
information furnished in writing to the Company by or on behalf of such Holder
or other indemnified Person expressly for use therein or are caused by such
Holder’s failure to deliver a copy of the registration statement or prospectus
or any amendments or supplements thereto after the Company has furnished such
Holder with a sufficient number of copies of the

 

10

--------------------------------------------------------------------------------


 

same.  Subject to Section 6.3, the Company will pay, indemnify, hold harmless
and reimburse each Holder and its Affiliates, officers, directors, agents, and
constituent partners for any reasonable legal and other expenses as incurred in
connection with investigating or defending any such losses, claims, damages,
liabilities, expenses or actions for which such Person is entitled to
indemnification hereunder.

 

Section 6.2                                      Indemnification by Holder of
Registrable Securities.  In connection with any registration statement in which
a Holder is participating, such Holder shall indemnify and hold harmless the
Company, its employees, directors, agents and officers, each Person who controls
the Company (within the meaning of the Securities Act and the Exchange Act) and
all other prospective sellers and their respective directors, officers, agents
and controlling Persons (within the meaning of the Securities Act and the
Exchange Act) against any losses, claims, damages, liabilities (joint and
several) and expenses (or actions in respect thereof) arising out of or based
upon any untrue or alleged untrue statement of a material fact or any omission
or alleged omission of a material fact required to be stated in any registration
statement or preliminary or final prospectus relating to the registration of
such Registrable Securities or any amendment thereof or supplement thereto or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, to the extent, but only to the extent, that such
untrue or alleged untrue statement or omission or alleged omission is contained
in any written information or affidavit furnished by or on behalf of such Holder
specifically for use in such registration statement or prospectus and then only
to the extent of the total net proceeds received by such Holder (after deducting
any discounts, commissions and similar fees applicable thereto) in consideration
of the Registrable Securities sold by such Holder in connection with such
registration. Subject to the provisions of Section 6.3, the Holders
participating in any registration will pay, indemnify, hold harmless and
reimburse (without duplication), up to the full extent of the total net proceeds
received by the Holders (after deducting any discounts, commissions and similar
fees applicable thereto and after taking into account any indemnity payments
pursuant to the immediately preceding sentence), the Company, its officers,
directors and controlling Persons and all other prospective sellers and their
respective directors, agents, officers and controlling Persons for any
reasonable legal and other expenses as incurred in connection with investigation
or defending any such losses, claims, damages, liabilities, expenses or actions.

 

Section 6.3                                      Conduct of Indemnification
Proceedings.  Any Person entitled to indemnification hereunder will (i) give
prompt notice to the indemnifying party of any claim with respect to which it
seeks indemnification (but omission of such notice shall not relieve the
indemnifying party from liability hereunder except to the extent such
indemnifying party is actually prejudiced by such failure to give notice) and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest may exist between such indemnified and indemnifying parties with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. The
indemnifying party will not be subject to any liability for any settlement made
without its consent. No indemnifying party will consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of an
unconditional release from all liability in respect to such claim or litigation
and does not subject the indemnified party to any material injunctive relief or
other material equitable remedy. An

 

11

--------------------------------------------------------------------------------


 

indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel (in addition to any local counsel) for all parties indemnified by such
indemnifying party with respect to such claim.

 

Section 6.4                                      Contribution.  If the
indemnification provided for in Section 6.1 or Section 6.2 is unavailable or
insufficient to hold harmless each of the indemnified parties against any
losses, claims, damages, liabilities and expenses (or actions in respect
thereof) to which such parties may become subject under the Securities Act, then
the indemnifying party shall, in lieu of indemnifying each party entitled to
indemnification hereunder, contribute to the amount paid or payable by such
party as a result of such losses, claims, damages, liabilities or expenses in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and such indemnified parties on the other in
connection with the statements or omissions or alleged statements or omissions
that resulted in such losses, claims, damages, liabilities or expenses. The
relative fault of such parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact, or
omission or alleged omission to state a material fact, relates to information
supplied by or concerning the indemnifying party on the one hand, or by such
indemnified party on the other, and such party’s relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6.4 were determined by pro rata allocation
or by any other allocation that does not take into account the equitable
considerations referred to in this Section 6.4. The amount paid or payable by an
indemnified party as a result of the losses, claims, damages, liabilities or
expenses referred to above shall be deemed to include (subject to the
limitations set forth in Section 6.2 or 6.3 hereof) any legal or other fees or
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action, proceeding or claim. Notwithstanding
the provisions of this Section 6.4, no seller of Registrable Securities shall be
required to contribute any amount in excess of the amount by which the proceeds
received by such seller from the sale of any Registrable Securities (after
deducting any fees, discounts and commissions applicable thereto) exceeds the
amount of any damages which such seller has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation within the meaning of
the Act shall be entitled to contribution from any Person that is not guilty of
such fraudulent misrepresentation.

 

SECTION 7.                            RULE 144.

 

The Company covenants that it will use its reasonable best efforts to timely
file the reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder, all to
the extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (a) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, or (b) any similar rule or regulation
hereafter adopted by the SEC. Upon the request of any holder of Registrable
Securities, the Company will deliver to such holder a written statement as to
whether it has complied with such requirements.

 

12

--------------------------------------------------------------------------------


 

SECTION 8.                            MISCELLANEOUS.

 

Section 8.1                                      Remedies.  No Holder shall have
any right to take any action to restrain, enjoin or otherwise delay any
registration as a result of any controversy that might arise with respect to the
interpretation or implementation of this Agreement.

 

Section 8.2                                      Amendments and Waivers.  The
provisions of this Agreement may not be amended, modified or supplemented,
unless the Company has obtained the written consent of the Holders of at least a
Majority of the outstanding Registrable Securities.  Each Holder at the time or
thereafter shall be bound by any consent authorized by this Section 8.2, whether
or not such Holder consented or whether or not such Registrable Securities have
been marked to indicate such consent.

 

Section 8.3                                      Notices.  All notices or other
communications provided for hereunder shall be in writing and shall be effective
(i) on the day on which delivered if delivered personally or transmitted by
facsimile with evidence of receipt, (ii) one business day after the date on
which the same is delivered to a nationally recognized overnight courier service
with evidence of receipt, or (iii) five days after the date on which the same is
deposited, postage prepaid, in the U.S. mail, sent by certified or registered
mail, return receipt requested, and addressed to the party to be notified at the
address indicated below for the Company, or at the address for the Holder set
forth in a registry maintained by the Company or, in the case of a Purchaser,
the address set forth on Schedule A to the Purchase Agreement, or at such other
address and/or facsimile number and/or to the attention of such other person as
the Company or the Holder may designate by ten-day advance written notice.

 

Section 8.4                                      Successors and Assigns.  This
Agreement will inure to the benefit of and be binding upon the successors and
permitted assigns of each of the parties. The registration rights granted by
this Agreement may not be transferred or assigned by operation of law or in
connection with any transfer or assignment of Notes or Registrable Securities to
a non-Affiliate of a Holder unless, following such transfer or assignment, such
transferee will hold an amount of Registrable Securities, or Notes convertible
into an amount of Registrable Securities greater than 2.5% of the Common Stock
outstanding on the date of such transfer or assignment, and then only upon
notification to the Company in writing and agreement by such transferee to the
rights and obligations of this Agreement. Any assignment by the Company of this
Agreement shall not relieve the Company of its obligations hereunder.

 

Section 8.5                                      Counterparts.  This Agreement
may be executed in one or more counterparts and by the parties hereto in
separate counterparts, all of which will constitute one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties hereto and delivered (including by facsimile) to the other
parties.

 

Section 8.6                                      Headings.  The headings in this
Agreement are for convenience of reference only and will not limit or otherwise
affect the meaning hereof.

 

Section 8.7                                      Governing Law; Jurisdiction. 
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the

 

13

--------------------------------------------------------------------------------


 

State of Delaware, without regard to the conflict of law principles thereof. 
Any suit, action or proceeding arising out of or relating to this Agreement
shall only be instituted in the Delaware Chancery Court, and if such court
should decline jurisdiction, then in the Federal courts within the State of
Delaware.  Each party agrees to personal jurisdiction in any action brought in
any court within the State of Delaware having subject matter jurisdiction over
the matters arising under this Agreement.  Each party waives any objection which
it may have now or hereafter to the laying of the venue of such action or
proceeding and irrevocably submits to the jurisdiction of any such court in any
such suit, action or proceeding. The parties unconditionally waive any right to
trial by jury in any such suit, action or proceeding.

 

Section 8.8                                      Severability.  In the event
that any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein will not be affected or
impaired thereby.

 

Section 8.9                                      Entire Agreement.  This
Agreement is intended by the parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein with respect to the registration
rights granted by the Company with respect to the Registrable Securities. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

 

[Signature Pages Follow]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

HUNTSMAN CORPORATION

 

 

 

 

 

By:

/s/ Samuel D. Scruggs

 

 

Name: Samuel D. Scruggs

 

 

Title:   Executive Vice President, General Counsel

 

[Signature Page of Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

APOLLO INVESTMENT FUND VI, L.P.

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

its general partner

 

 

 

 

 

By:

Apollo Capital Management VI,

 

 

 

LLC, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

 

APOLLO OVERSEAS PARTNERS VI, L.P.

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

its managing general partner

 

 

 

 

 

By:

Apollo Capital Management VI, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

[Signature Page of Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

APOLLO OVERSEAS PARTNERS

 

(DELAWARE) VI, L.P.

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

its general partner

 

 

 

 

 

By:

Apollo Capital Management VI, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

 

APOLLO OVERSEAS PARTNERS

 

(DELAWARE 892) VI, L.P.

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

its general partner

 

 

 

 

 

By:

Apollo Capital Management VI, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

 

 

 

 

APOLLO OVERSEAS PARTNERS (GERMANY)

 

VI, L.P.

 

 

 

By:

Apollo Advisors VI, L.P.,

 

 

its managing general partner

 

 

 

 

 

By:

Apollo Capital Management VI, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

[Signature Page of Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

AAA GUARANTOR - CO-INVEST VI, L.P.

 

 

 

By:

AAA MIP Limited,

 

 

its general partner

 

 

 

 

 

By:

Apollo Alternative Assets, L.P.,

 

 

 

its investment manager

 

 

 

 

 

 

By:

Apollo Alternative Assets GP

 

 

 

Limited, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Suydam

 

 

 

Name: John J. Suydam

 

 

 

Title: Vice President

 

[Signature Page of Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

NOTICE & QUESTIONNAIRE

 

The undersigned beneficial owner (the “Selling Securityholder”) of the 7%
Convertible Senior Notes due 2018 (the “Notes”) of Huntsman Corporation (the
“Company”) or the shares of the Company’s Common Stock, par value $0.01 per
share (the “Common Stock”), issuable upon conversion of the Notes (the
“Registrable Securities”) hereby gives notice to the Company of its intention to
sell or otherwise dispose of Registrable Securities beneficially owned by it and
listed below in Item 3 (unless otherwise specified under Item 3) pursuant to the
Shelf Registration Statement. The undersigned, by signing and returning this
Notice and Questionnaire, understands that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Registration Rights
Agreement, dated as of December 23, 2008, by and among the Company and the
Purchasers party thereto (the “Registration Rights Agreement”).

 

The undersigned hereby acknowledges its indemnification and contribution
obligations pursuant to Section 6 of the Registration Rights Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

(1)

(a)

Full Legal Name of Selling Securityholder:

 

 

 

 

 

 

 

(b)

Full Legal Name of registered holder (if not the same as (a) above) through
which Registrable Securities listed in (3) below are held:

 

 

 

 

 

 

 

(c)

Full Legal Name of DTC participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in (3) below are held:

 

 

 

 

 

 

(2)

 

Address for Notices to Selling Securityholder:

 

 

 

 

 

 

 

 

 

 

 

Telephone (including area code):

 

 

 

Fax (including area code):

 

 

 

Contact Person:

 

 

 

 

(3)

 

Beneficial ownership of Registrable Securities:

 

 

 

 

 

 

 

(a)

Type and principal amount/number of Registrable Securities beneficially owned:

 

 

 

 

 

 

 

(b)

CUSIP No(s). of such Registrable Securities beneficially owned:

 

 

 

 

--------------------------------------------------------------------------------


 

(4)

 

Beneficial ownership of other securities of the Company owned by the selling
securityholder:



Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities listed above in Item (3).

 

 

 

 

(a)

Type and amount of other securities beneficially owned by the Selling
Securityholder:

 

 

 

 

 

 

 

(b)

CUSIP No(s). of such other securities beneficially owned:

 

 

 

 

 

 

(5)

 

Relationship with the Company:



Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

 

 

 

 

 

(6)

 

Is the Selling Securityholder a registered broker-dealer?

 

 

 

 

 

Yes

o

 

 

No

o

 

 

 

 

 

 

If “Yes”, please answer subsection (a) and subsection (b):

 

 

 

 

(a)

Did the Selling Securityholder acquire the Registrable Securities as
compensation for underwriting/broker-dealer activities to the Company?

 

 

 

 

 

Yes

o

 

 

No

o

 

 

 

 

 

(b)

If you answered “No” to question 6(a), please explain your reason for acquiring
the Registrable Securities:

 

 

 

 

 

 

 

 

 

(7)

 

Is the Selling Securityholder an affiliate of a registered broker-dealer?

 

 

 

 

 

Yes

o

 

 

No

o

 

 

 

 

 

 

If “Yes”, please identify the registered broker-dealer(s), describe the nature
of the affiliation(s) and answer subsection (a) and subsection (b):

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

(a)

Did the Selling Securityholder acquire the Registrable Securities in the
ordinary course of business (if no, please explain)?

 

 

 

 

 

Yes

o

 

 

No

o

 

 

 

 

 

 

Explain:

 

 

 

 

 

(b)

Did the Selling Securityholder have an agreement or understanding, directly or
indirectly, with any person to distribute the Registrable Securities at the same
time the Registrable Securities were originally acquired (if yes, please
explain)?

 

 

 

 

 

Yes

o

 

 

No

o

 

 

 

 

 

 

Explain:

 

 

 

 

(8)

 

Is the Selling Securityholder a non-public entity?

 

 

 

 

 

Yes

o

 

 

No

o

 

 

 

 

 

 

If “Yes”, please answer subsection (a):

 

 

 

 

(a)

Identify the natural person or persons that have voting or investment control
over the Registrable Securities that the non-public entity owns:

 

 

 

 

 

 

 

 

 

(9)

 

Plan of Distribution:



Except as set forth below, the undersigned Selling Securityholder (including its
donees and pledgees) intends to distribute the Registrable Securities listed
above in Item (3) pursuant to the Shelf Registration Statement only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, in accordance with
the Registration Rights Agreement, through underwriters, broker-dealers or
agents. If the Registrable Securities are sold through underwriters or
broker-dealers, the Selling Securityholders will be responsible for underwriting
discounts or commissions or agent commissions. Such Registrable Securities may
be sold in one or more transactions at fixed prices, at prevailing market prices
at the time of sale, at varying prices determined at the time of sale, or at
negotiated prices. Such sales may be effected in transactions (which may involve
cross or block transactions) (i) on any national securities exchange or
quotation service on which the Registrable Securities may be listed or quoted at
the time of sale, (ii) in the over-the-counter market, (iii) in transactions
otherwise than on such exchanges or services or in the over-the-counter market,
or (iv) through the writing of options. In connection with sales of the

 

3

--------------------------------------------------------------------------------


 

 

 

Registrable Securities or otherwise, the undersigned Selling Securityholder may
enter into hedging transactions with broker-dealers, which may in turn engage in
short sales of the Registrable Securities in the course of hedging positions
they assume. The undersigned Selling Securityholder may also sell Registrable
Securities short and deliver Registrable Securities to close out short
positions, or loan or pledge Registrable Securities to broker-dealers that in
turn may sell such securities.

 

 

 

State any exceptions here:

 

 

 

 

 

The undersigned Selling Securityholder acknowledges that it understands its
obligations to comply with the provisions of the Securities Exchange Act of
1934, as amended, and the rules thereunder relating to stock manipulation,
particularly Regulation M thereunder (or any successor rules or regulations), in
connection with any offering of Registrable Securities pursuant to the Shelf
Registration Agreement. The undersigned agrees that neither it nor any person
acting on its behalf will engage in any transaction in violation of such
provisions.

 

Pursuant to the Registration Rights Agreement, the Company has agreed under
certain circumstances to indemnify the Selling Securityholder against certain
liabilities.

 

In the event the undersigned transfers all or any portion of the Registrable
Securities listed in Item (3) above after the date on which such information is
provided to the Company other than pursuant to the Shelf Registration Statement,
the undersigned agrees to notify the transferee(s) at the time of the transfer
of its rights and obligations under this Notice and Questionnaire and the
Registration Rights Agreement.

 

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law or by the staff
of the SEC for inclusion in the Shelf Registration Statement, the undersigned
agrees to promptly notify the Company of any inaccuracies or changes in the
information provided herein that may occur subsequent to the date hereof at
anytime while the Shelf Registration Statement remains effective. All notices
hereunder and pursuant to the Registration Rights Agreement shall be made in
writing, by hand-delivery, first-class mail, or air courier guaranteeing
overnight delivery to the address set forth below.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (9) above and the inclusion
of such information in the Shelf Registration Statement and the related
prospectus. The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of the Shelf
Registration Statement and the related prospectus.

 

Once this Notice and Questionnaire is executed by the undersigned and received
by the Company, the terms of this Notice and Questionnaire, and the
representations, warranties and agreements contained herein, shall be binding
on, shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
undersigned with respect to the Registrable Securities beneficially owned by

 

4

--------------------------------------------------------------------------------


 

the undersigned and listed in Item (3) above. This Notice and Questionnaire
shall be governed in all respects by the laws of the State of New York.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

 

Dated:

 

 

 

 

 

Beneficial Owner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

PLEASE RETURN THE COMPLETED AND EXECUTED
NOTICE AND QUESTIONNAIRE TO THE COMPANY AT:

 

HUNTSMAN CORPORATION

500 Huntsman Way

Salt Lake City, Utah  84108

Facsimile:  (801) 584-5782

Attention:  General Counsel

 

6

--------------------------------------------------------------------------------